DETAILED ACTION
	This action is in response to the response dated 04/27/2022.
	Claims 9, 11, 12 have been canceled.
	Claims 1, 2, and 13-21 have been withdrawn from consideration.
	Claims 3, and 10 have been newly amended.
	Claims 3-8, 10, and 11 are pending and have been examined below.

Response to Amendment
	Applicant’s amendments dated 04/27/2022 have been considered.
Newly submitted claim 21 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims recite the active processing and generation of encrypted insurance claims which is not within the scope of claims 3 or 10 where limitations are only directed to the receiving and storing of information that is compiled into a profile. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Response to Arguments
Applicant asserts the claims should not be rejected under 101. However, applicant does not provide any evidence for applicant’s assertions and instead merely makes general statements of eligibility. Therefore, applicant’s arguments are not persuasive. 
Applicant asserts that all portions of the claims are within the scope of the claims. However, it is noted that in both claims 3 and 10, the claims are directed to a central data hub and processes performed specifically by the central data hub. However, the majority of applicant’s limitations are directed to descriptions of servers, systems, data etc. that are outside of the central data hub. Therefore, such limitations are not within the scope of the claims and do not move to distinguish over prior art, or move towards eligible subject matter. 
Applicant asserts that neither STEVENS nor STROUP disclose a central data hub configured to receive, store, and process first, second and third de-identified data as recited in claim 10. However, applicant’s merely makes general statements of what the prior art teaches and then asserts it does not teach the claims. Applicant's arguments fail to comply with 37 CFR 1.111(b) and (c) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further, they do not show how the amendments avoid such references or objections.

Claim Interpretation
Claims 3 and 10 recite various limitations that are directed to neither the central data hub itself nor active processes being performed by the central data hub. Therefore, such limitations are not within the scope of the claims. 
The claims recite: a syndicated data provider communicatively coupled between the claims data source and the syndicated data provider, first de-identified data including a first plurality of data records having first encrypted identifying data and an anonymous ID assigned to each record of the first plurality of data records by the syndicated data provider, wherein the claims data source stores insurance claims data associated with medical or pharmaceutical insurance coverage for patients, wherein the insurance claims data is encrypted at the claims data source using an encryption algorithm provided by the syndicated data provider, and wherein the anonymous ID is assigned by the syndicated data provider based on a patient master list that includes a list of patient identifiers and corresponding anonymous IDs for each patient identifier;…
the syndicated data provider communicatively coupled between the services data source and said central data hub, the services data source communicatively coupled to a claims switch, the second de-identified data including a second plurality of data records having second encrypted identifying data and the anonymous ID, the anonymous ID assigned to each record of the second plurality of data records by the syndicated data provider, wherein the services data source stores (i) services data related to a patient support program associated with a prescription product to improve patient condition and patient enrollment in the patient support program, and (ii) patient details data that identifies a particular patient, wherein the patient details data is transmitted to the claims switch and encrypted using the encryption algorithm at the claims switch prior to being received at the syndicated data provider, and wherein the services data is directly received at the syndicated data provider without being encrypted at the claims switch;
the syndicated data provider communicatively coupled between the pharmacy data source and said central data hub, the third de-identified data including a third plurality of data records having third encrypted identifying data and the anonymous ID, the anonymous ID assigned to each record of the third plurality of data records by the syndicated data provider, wherein the pharmacy data source stores pharmacy data associated with a prescription product for patients, wherein the pharmacy data is encrypted using the encryption algorithm, wherein data communication between the syndicated data provider and the central data hub is one-way from the syndicated data provider to the central data hub to ensure that the central data hub only has access to de- identified data, and wherein the central data hub is restricted from accessing unencrypted or identified data;
Furthermore, the limitation “to link the first, second and third de-identified data using the anonymous ID” is indicative of intended use/result and therefore does not move to distinguish over prior art.  
Further analysis and explanation has been provided multiple times throughout prosecution in previous office actions. Applicant is suggested to review such explanation for further references. 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “central data hub for generating” and “central data hub configured to: receive… store… parse… link… generate… receive… generate… compare…” as found in claim 10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specifications seem to tie the Central Data Hub as one or more processing devices and memories such as those denoted (205) in Fig 1. As a result, such limitations have been interpreted to be covered by prior art showing the use of processors and memory as computing devices. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-8, 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea not integrated into a practical application) without significantly more. The claims recite a device for consolidating data to be displayed. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as discussed below.

Step 1:  In the present application, claims 3 and 10 are directed to a process and device which is within the statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.

Step 2A.1, regarding Independent Claim 10:  
The judicial exceptions recited in clai1m 1 are identified in bold below:
A central data hub…said central data hub configured to: 
store first de-identified data …
store second de-identified data …
store third de-identified data …
parse the first, second, and third de-identified data …
link the first, second, and third de-identified data to one another using the identified anonymous ID; 
generate the longitudinal data profile for a patient associated with the anonymous ID from the linked first, second, and third de-identified data by chronologically organizing the first, second, and third de-identified data using date-related fields in the linked first, second, and third de-identified data…
receive, at a data analyzer included within the central data hub, one or more user inputs,…
 generate an extract based on the one or more user inputs, …
compare a plurality of longitudinal data profiles included in the extract by comparing at least i) a first longitudinal data profile of a first patient …with ii) a second longitudinal data profile of a second patient …
and output results of the comparison by displaying the results to a user.

The bolded limitations of claim 10, under the broadest reasonable interpretation, cover steps or functions that fall under certain methods of organizing human activity (e.g. controlling transactions), a category of abstract ideas under the 2019 PEG. For example, the claim limitations recite storing data (that was previously received), processing the data into a profile, receive a request (user inputs), process the request (generate extracts), compare data noted by the request (compare profiles), and output comparison result data, for the purposes of providing information to users.
In other words, Claim 10 recites a device that stores data, combines data, extracts data, compares data, and displays data to be viewed by users.
Claim 10 thus recites user interactions and managing these interactions between people, data, and other people via data. These interactions include provisioning data, requesting data, and viewing data, which fall under the abstract ideas category of certain methods of organizing human activity as noted by the 2019 PEG. Some of these interactions further include mental processes (e.g. extracting, comparing), another category of abstract ideas under the 2019 PEG. 
According to the Applicant’s Specification [0003-0008] the object and benefits of the recited device is to allow for effective data analysis of various types of data. It is noted that no actual analysis of data is performed aside from “comparing” and “generating” a profile, both of which are recited at a substantially high level. Therefore, the claims are more closely directed to achieving the consolidation of initial data and display of secondary data resulting in a comparison of said initial data. The present invention describes no more than conventional operations to solve these conventional problems involving the organization of human financial activity, i.e. consolidation of data to be compared and viewed by users. The only difference between the described traditional solutions to these problems and the present invention is the use of a specific arrangement of general purpose computers in a computing environment to facilitate the traditional solutions for organizing human activity. That is, the claims merely recite the abstract idea in a computing environment and applies it in said environment.	No additional claim elements differentiate the limitations from processes having common aspects of organizing human activity. 
Therefore, claim 10 falls under (as least) certain methods of organizing human activity (an enumerated group of a judicial exception). Accordingly, claim 10 recites at least one abstract idea (the judicial exception) consistent with the 2019 PEG. 
The analysis thus proceeds to Step 2A.2.

Under Step 2A.2, the claims are evaluated to determine whether the claim elements, when viewed individually or as an ordered combination, contain a concept sufficient to integrate the claimed abstract idea into a practical application.
Claim 10 recites the additional elements in bold below:
A central data hub…said central data hub configured to: 
store first de-identified data …
store second de-identified data …
store third de-identified data …
parse the first, second, and third de-identified data …
link the first, second, and third de-identified data to one another using the identified anonymous ID; 
generate the longitudinal data profile for a patient associated with the anonymous ID from the linked first, second, and third de-identified data by chronologically organizing the first, second, and third de-identified data using date-related fields in the linked first, second, and third de-identified data…
receive, at a data analyzer included within the central data hub, one or more user inputs,…
 generate an extract based on the one or more user inputs, …
compare a plurality of longitudinal data profiles included in the extract by comparing at least i) a first longitudinal data profile of a first patient …with ii) a second longitudinal data profile of a second patient …
and output results of the comparison by displaying the results to a user.

The additional elements of devices, memories, processors, and descriptions of data merely apply the abstract idea of storing, comparing, and displaying data to a user described above in a technological environment of a computer network that is recited at a high level of generality. There is no impact on the abstract idea itself just because it is implemented on or through the additional computer elements, e.g. central data hub, data analyzer, etc., or with the specific types of data such as de-identified data, anonymous data, data fields, etc.
Additional hardware/software elements are recited in neither the claims nor the specifications. Therefore there is no addition to the generally recited computer hardware elements of claim 10 described above. The mere nominal recitation of generic computer elements performing such generic computer functions as recited in claim 1, that is, “receiving,” “storing,” “generating,” “comparing,” “displaying,” etc. does not differentiate the claim limitations from generic methods of organizing human activities. The computers are merely providing a generic technological environment. 
Similarly the recitation of “de-identified” data, “longitudinal” data, “anonymous” ID, “related fields” or data, etc. merely describes a form of information/data utilized in generic computing environments. No specific structural or require processes are recited that would inform that the described data is anything outside of generic computing data that may be used in the generic computing network as recited.
Therefore the additional claim elements, when viewed individually or as an ordered combination, recite the abstract ideas with mere instructions to implement them in a particular technological environment (here, a generic computing device) that includes generic hardware. See MPEP 2106.05(h). In other words, claim 10 does not go beyond generally linking the abstract ideas to a technological environment. 

Further, the judicial exception is not integrated into a practical application because the claim does not improve the functioning of any computerized device nor does it improve another technology or technical process, or provide meaningful limitations beyond generally linking at least one abstract idea to a particular technological environment or mere instructions to implement an abstract idea on a computer. Merely passing information that is traditionally part of data processing in a different order or to different entities does not improve a technology or technical process as defined under the 2019 PEG. The use of additional elements noted above as tools to implement/automate the abstract idea does not render the claim patent eligible because it does not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment of a computer network and requires no more than computers performing functions that correspond to acts required to carry out the abstract ideas.
Accordingly, alone and in combination, the additional elements of claim 10 do not integrate the abstract ideas into a practical application. Therefore, claim 10 is directed to at least one abstract idea not integrated into a practical application, and the analysis proceeds to Step 2B.

Under Step 2B the claims are evaluated to determine if the claim elements, when viewed individually and as an ordered combination, contain "an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application." Alice, 134 S. Ct. at 2357. Claim 10 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A, using additional elements to perform the generic computer functions noted amounts to no more than mere instructions to apply the abstract ideas using generic computer components and environments, and thus, cannot provide an inventive concept sufficient to transform the abstract idea. Because the instructions and processes embody the abstract ideas, the claim itself is merely a recitation of the abstract ideas and an instruction to apply them on a computer. Therefore, independent claim 10 remains ineligible.
Claim 3 is substantially similar to claim 10 and therefore is subject to the same rationale as for claim 10. 
Claims 4 recites receiving user input and performing an analysis of profiles based on the user input. However, such processes still fall within manipulating data in order to manage human activity. “Extract” does not qualify as significantly more as it is just data, and the claims still fail to be tied to a practical application as no such practical application is provided.  
Claim 5 recites further “analysis” of the data which still falls within the manipulation of data in order to manage human activity. “Determine an efficacy of the patient support program” does not integrate the process to a practical application as such a determination is not actually utilized in any way and merely amount to manipulating/analyzing data.
Claim 6, recites further “comparing” of the data which still falls within the manipulation of data in order to manage human activity and does not integrate the process to a practical application as such a determination is not actually utilized in any way and merely amount to manipulating/analyzing data.
Claim 7 recites further “analyzing” of the data which still falls within the manipulation of data in order to manage human activity. “data profile for at least one of health economics outcomes research….” does not integrate the process to a practical application as such a determination is not actually utilized in any way and mere potential practical applications are recited without actually integrating the process into those practical applications.
Claim 8 recites further “analyzing” of the data which still falls within the manipulation of data in order to manage human activity. “identifies a cost differential” does not integrate the process to a practical application as such identification is not actually utilized in any practical application, but instead ends at the manipulation of the data. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 20080147554 A1) in view of Stroup (US 20060293920 A1).
Regarding claims 3 & 10:
 Stevens discloses:
Receiving, at a central data hub, from a claims data source through a syndicated data provider communicatively coupled between the claims data source and the syndicated data provider, first de-identified data…(Paragraphs 0024, 0025, Fig. 1 & related text, “The healthcare data 112 can be from data provided directly by the healthcare provider or from data provided by a central clearinghouse, a payer, a pharmacy benefits manager, or other similar sources of healthcare data 112.” Data may flow through a variety of channels in order to arrive at a central hub.), 
including a first plurality of data records having first encrypted identifying data and an anonymous ID assigned to each record of the first plurality of data records… (Paragraph [0030] “The data source 100 replaces PII with a HIPAA-compliant encrypted anonymous linking code that allows for identification of a unique individual while preserving the anonymity of that individual. The anonymous linking code is formed from predetermined portions of PII and appended to the healthcare data 112. Then the healthcare data 112 is de-identified by removing all PII at the data source 100 before the electronic healthcare data is sent to a data warehouse 200” anonymous linking code is used), 
wherein the claims data source stores insurance claims data associated with medical or pharmaceutical insurance coverage for patients (Paragraphs [0024], [0025], “ a system 10 is provided for protecting and de-identifying healthcare data.”), 
wherein the insurance claims data is encrypted at the claims data source using an encryption algorithm… (Paragraph [0030] “The data source 100 replaces PII with a HIPAA-compliant encrypted anonymous linking code that allows for identification of a unique individual while preserving the anonymity of that individual. The anonymous linking code is formed from predetermined portions of PII and appended to the healthcare data 112. Then the healthcare data 112 is de-identified by removing all PII at the data source 100 before the electronic healthcare data is sent to a data warehouse 200” anonymous linking code is used),  and 
wherein the anonymous ID is assigned… based on a patient master list that includes a list of patient identifiers and corresponding anonymous IDs for each patient identifier (Paragraphs [0051], [0071], [0072], [0073], “the data warehouse 200 maintains a master table…   Using the anonymous linking code 814 allows healthcare data files to be correlated”); 
storing, at the central data hub, the first de-identified data received from the syndicated data provider [interpreted as claims data source through the syndicated data provider]… (Paragraphs [0024], [0025], Fig. 1 & related text, “central data hub, e.g. data warehouse; data e.g. healthcare; claims data source, e.g. insurance claims.), 

receiving, at the central data hub, second de-identified data received from a services data source… the services data source communicatively coupled to a claims switch…(Paragraphs [0024], [0025], Fig. 1 & related text, “The healthcare data 112 can be from data provided directly by the healthcare provider or from data provided by a central clearinghouse, a payer, a pharmacy benefits manager, or other similar sources of healthcare data 112.” Data may flow through a variety of channels in order to arrive at a central hub.), 
the second de-identified data including a second plurality of data records having second encrypted identifying data and the anonymous ID, the anonymous ID assigned to each record of the second plurality of data records… (Paragraph [0030] “The data source 100 replaces PII with a HIPAA-compliant encrypted anonymous linking code that allows for identification of a unique individual while preserving the anonymity of that individual. The anonymous linking code is formed from predetermined portions of PII and appended to the healthcare data 112. Then the healthcare data 112 is de-identified by removing all PII at the data source 100 before the electronic healthcare data is sent to a data warehouse 200” anonymous linking code is used),
wherein the services data source stores (i) services data… (ii) patient details data that identifies a particular patient, wherein the patient details data is transmitted to the claims switch and encrypted using the encryption algorithm at the claims switch prior to being received at the syndicated data provider, wherein the services data is directly received at the syndicated data provider without being encrypted at the claims switch, and (Paragraphs [0024], [0025], [0030], “ The disclosure of PHI is regulated because it contains PII. The healthcare data 112 is data pertaining to the health, condition, disease, treatment, and other similar information of a particular person who is identified by PII. The healthcare data 112 can include, but is not limited to, diagnoses, patient visit information, drug data, procedure data, prescription-specific information, laboratory data, data feeds, test orders, test results, consultant's report, and other similar data related to or associated with the health of the person. The healthcare data 112 can be provided on a standard form, such as CMS-1500/837p, CMS-1450/UB-92/UB-04/837i, NCPDP 5.1, or other similar forms. The healthcare data 112 can also include standardized codes to describe the diagnoses made, services performed, products used, and other relevant information. The healthcare data 112 can be from healthcare insurance claims from pharmacies and physicians. The healthcare data 112 can be from data provided directly by the healthcare provider or from data provided by a central clearinghouse, a payer, a pharmacy benefits manager, or other similar sources of healthcare data 112.” the information may be all types of data and be routed after being encrypted as desired),
storing, at the central data hub, second de-identified data received from a the syndicated data provider…[interpreted as from the services data source through a syndicated data provider]… …(Paragraphs 0024, 0025 0030; fig. 1 & related text), 

receiving, at the central data hub, third de-identified data received from a pharmacy data source… (Paragraphs [0024], [0025], Fig. 1 & related text, “The healthcare data 112 can be from data provided directly by the healthcare provider or from data provided by a central clearinghouse, a payer, a pharmacy benefits manager, or other similar sources of healthcare data 112.” Data may flow through a variety of channels in order to arrive at a central hub.), 
 the third de-identified data including a third plurality of data records having third encrypted identifying data and the anonymous ID assigned to each record of the third plurality of data records… (Paragraph [0030] “The data source 100 replaces PII with a HIPAA-compliant encrypted anonymous linking code that allows for identification of a unique individual while preserving the anonymity of that individual. The anonymous linking code is formed from predetermined portions of PII and appended to the healthcare data 112. Then the healthcare data 112 is de-identified by removing all PII at the data source 100 before the electronic healthcare data is sent to a data warehouse 200” anonymous linking code is used),
wherein the pharmacy data source stores pharmacy data associated with a prescription product for patients  (Paragraphs [0024], [0025], [0030], “ The disclosure of PHI is regulated because it contains PII. The healthcare data 112 is data pertaining to the health, condition, disease, treatment, and other similar information of a particular person who is identified by PII. The healthcare data 112 can include, but is not limited to, diagnoses, patient visit information, drug data, procedure data, prescription-specific information, laboratory data, data feeds, test orders, test results, consultant's report, and other similar data related to or associated with the health of the person. The healthcare data 112 can be provided on a standard form, such as CMS-1500/837p, CMS-1450/UB-92/UB-04/837i, NCPDP 5.1, or other similar forms. The healthcare data 112 can also include standardized codes to describe the diagnoses made, services performed, products used, and other relevant information. The healthcare data 112 can be from healthcare insurance claims from pharmacies and physicians. The healthcare data 112 can be from data provided directly by the healthcare provider or from data provided by a central clearinghouse, a payer, a pharmacy benefits manager, or other similar sources of healthcare data 112.” the information may be all types of data and be routed after being encrypted as desired),
wherein the pharmacy data is encrypted using the encryption algorithm (Paragraph [0030] “The data source 100 replaces PII with a HIPAA-compliant encrypted anonymous linking code that allows for identification of a unique individual while preserving the anonymity of that individual. The anonymous linking code is formed from predetermined portions of PII and appended to the healthcare data 112. Then the healthcare data 112 is de-identified by removing all PII at the data source 100 before the electronic healthcare data is sent to a data warehouse 200” anonymous linking code is used),  and 
wherein data communication between the syndicated data provider and the central data hub is one-way from the syndicated data provider to eh central data hub to ensure that the central data hub only has access to de-identified data, and wherein the central data hub is restricted from accessing unencrypted or identified data; (Paragraphs [0013], [0024], [0025], [0028], [0030], [0032], “information is encrypted and routed as desired. Therefore only unencrypted data may be accessed based on acceptable restrictions. It is also obvious in light of the prior art that the encryption could occur at any node as desired.),
storing, at the central data hub, third de-identified data received from the syndicated data provider [interpreted as from the pharmacy data source through the syndicated data provider] (Paragraphs [0024], [0025]; fig. 1 & related text),

processing, at the central data hub, the first, second, and third de-identified data to link the first, second, and third de-identified data using the anonymous ID; and generating, at the central data hub, the longitudinal data profile  for a patient from the linked first, second, and third de-identified data by organizing the first, second, and third de-identified data to generate a comprehensive history for the patient that includes data from multiple disparate healthcare data sources (Paragraph [0071], [0072] data profile, e.g. master history/table) .

STEVENS does not disclose that the services data is related to a patient support program associated with a prescription product to improve patient condition and patient enrollment in the patient support program…
However, STROUP an analogous art of STEVENS and the current application, teaches data is related to a patients support program associated with a prescription product to improve patient condition and patient enrollment in the patient support program… (Paragraph [0231], [0233], [0234], “An "Add A Patient To This Study" menu item 764 enables the user to enroll a patient in a research study. When the user selects this menu item 764, the program presents a patient search form as illustrated in FIG. 57. The patient search form receives one or more search parameters from the user and performs a search of the entire patient database according to the one or more parameters. The user selects a patient from a list of patients, then selects an open button to enroll the selected patient to the study. When the user selects a patient, the program assigns the non-traceable identification number 752 to the patient. Once the patient is enrolled in the program, the user can change the patient's status by selecting one of the status checkboxes 756,758,760. The patient search form may also be launched from the menu toolbar 56, as explained below.”). 
It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to combine the teachings of having a variety of information be provided from a variety of sources and generating a profile form the information as disclosed by STEVENS to the teachings of utilizing patient data related to support programs and other such data as disclosed by STROUP by having the data include such information in order to utilize all available data to provide a fuller profile and for all relevant data to be centrally located. 
Furthermore, it is noted that because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
It is noted that STEVENS provides even further disclosure in regards to storing de-identified data, assigning IDs and providing encryption algorithms. (Paragraph [0039])

STEVENS does not disclose a syndicated data provider. Specifically, STEVENS does not disclose: 
receiving…through a syndicated data provider communicatively coupled between the claims data source and the central data hub, 
anonymous ID assigned to each record of the first plurality of data records by the syndicated data provider, 
receiving…through the syndicated data provider, the syndicated data provider communicatively coupled between the services data source and the central data hub, 
receiving…through the syndicated data provider, the syndicated data provider communicatively coupled between the pharmacy data source and the central data hub, 
etc.
The Examiner, however, notes that It has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (In re Dulberg, 129 USPQ 348, (CCPA 1961))
	Therefore, it would have been obvious to a person of ordinary skill in the art to outsource various functions, e.g. acting as an intermediary, communicating with a variety of sources, transforming data to standard formats, etc.,  to a third-party provider, to decrease the load on the server and to enhance the customer service experience. 

	Further regarding claim 10: parse the first, second, and third de-identified data…link the first, second, and third de-identified data to one another using the identified anonymous ID; generate the longitudinal data profile for a patient associated with the anonymous ID from the linked first, second, and third de-identified data… ([0040-0073, ““To execute step 622 of the method, the patient linkage module 218 of the programming links the received modified extract file to stored modified extract files, as described in step 518 of FIG. 2. In the exemplary embodiment the storage device 208 contains a master table which tracks all previously encountered anonymous linking codes and their associated PII not subject to HIPAA. Each unique combination of anonymous linking code and associated PII not subject to HIPAA is given an indexing tag so that each patient has a unique indexing tag…A. The modified extract file is also stored at the data warehouse 200, and the transactions contained in the modified extract file are available for analysis and reporting. In the exemplary embodiment, prescription transactions with the same indexing tag are considered to belong to the same patient and can be analyzed and reported as such.” Data profiles with historical data and tables are consolidated and linked together.)

receive, at a data analyzer included within the central data hub, one or more user inputs,… generate an extract based on the one or more user inputs,…compare a plurality of longitudinal data profiles included in the extract by comparing at least i) a first longitudinal data profile of a first patient… with ii) a second longitudinal data profile of a second patient… and output results of the comparison by displaying the results to a user.(Paragraphs 0058, 0070-0073, “The work station also includes a computer keyboard to function as the input device 106, a monitor to function as the display …To execute step 622 of the method, the patient linkage module 218 of the programming links the received modified extract file to stored modified extract files, as described in step 518 of FIG. 2. In the exemplary embodiment the storage device 208 contains a master table which tracks all previously encountered anonymous linking codes and their associated PII not subject to HIPAA. Each unique combination of anonymous linking code and associated PII not subject to HIPAA is given an indexing tag so that each patient has a unique indexing tag. The programming extracts the anonymous linking code 814 from the modified extract file of block 812 and compares the anonymous linking code 814 and PII elements not subject to HIPAA of the received modified extract file to the anonymous linking codes and associated PII not subject to HIPAA of previously encountered modified extract files tabulated on the master table. If the received anonymous linking code 814 and associated PII elements not subject to HIPAA match a previously encountered anonymous linking code and associated PII elements not subject to HIPAA, the received anonymous linking code 814 and associated PII elements not subject to HIPAA are assigned the indexing tag of the matching previously encountered anonymous linking code and associated PII elements not subject to HIPAA. Matching anonymous linking codes indicate that the corresponding modified extract files are for the same patient. Matching PII elements not subject to HIPAA verifies that the modified extract files are for the same patient.” Data may be stored, extracted, processed, displayed etc. in relation to a patient.)
STEVENS does not explicitly disclose but STROUP an analogous art of STEVENS and the current application teaches generating a profile…by chronologically organizing the first, second, and third de-identified data using date-related fields in the linked first, second, and third de-identified data…([0174], “The blood gases lab result table 514 lists all lab results in reverse chronological order,”) 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of having data be ordered based on chronology as disclosed by STROUP to the teachings of generating data profiles based on past history as disclosed by STEVENS by having the data in the profiles be ordered chronologically as desired in order to allow for a more understandable data set and increase convenience.
Furthermore, the Office notes that ordering based on any criteria would most certainly be within the realm of obviousness. 



Regarding claims 4 & 11:
Stevens further discloses receiving, at a data analyzer computing device communicatively coupled to the central data hub, one or more user inputs ([0071], [0072]), 
wherein the one or more user inputs define a subset of longitudinal data profiles stored at the central data hub ([0071], [0072]), and 
wherein the one or more user inputs identify an organizational scheme for the subset of longitudinal data profiles ( [0071], [0072]); 
generating, at the central data hub, an extract based on the one or more user inputs ( [0071], [0072]), 
wherein the extract includes the subset of longitudinal data profiles with each longitudinal data profile in the subset organized according to the organizational scheme ([0071], [0072]); 
transmitting the extract from the central data hub to the data analyzer computing device; and performing, at the data analyzer computing device, an analysis on the subset of longitudinal data profiles included in the extract ( [0071], [0072]).


Claim 5 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 20080147554 A1) in view of Stroup (US 20060293920 A1) as applied above and further in view of Leveque (US 20020128860 A1).
Regarding claim 5:
Stevens does not disclose  wherein performing an analysis comprises comparing a first plurality of longitudinal data profiles associated with patients who are enrolled in the patient support program against a second plurality of longitudinal data profiles associated with patients who are not enrolled in the patient support program to determine an efficacy of the patient support program.
However, Leveque an analogous art of Stevens and the current application, teaches wherein performing an analysis comprises comparing a first plurality of longitudinal data profiles associated with patients who are enrolled in the patient support program against a second plurality of longitudinal data profiles associated with patients who are not enrolled in the patient support program to determine an efficacy of the patient support program (Paragraphs 0004, 0015).
It would have been obvious to a person of ordinary skill in the art at the time of applicant’s invention to modify Stevens’ teachings to include the function of comparing longitudinal data profiles, as disclosed by Leveque, track patient treatments over time, or to answer specific business questions thereby enhancing users/doctors experience. 

Regarding claim 7:
Stevens does not explicitly disclose analyzing, using a data analyzer computing device communicatively coupled to the central data hub, the generated longitudinal data profile for at least one of health economics outcomes research and marketing analytics business intelligence research.
However, Leveque an analogous art of Stevens and the current application, teaches analyzing, using a data analyzer computing device communicatively coupled to the central data hub, the generated longitudinal data profile for at least one of health economics outcomes research and marketing analytics business intelligence research (Paragraphs 0004, 0015).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Stevens’ teachings to include the function of comparing longitudinal data profiles, as disclosed by Leveque, track patient treatments over time, or to answer specific business questions thereby enhancing users/doctors experience. 

Claims 6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 20080147554 A1) in view of Stroup (US 20060293920 A1) and Leveque (US 20020128860 A1) as applied above, further in view of Hollin et al (US 20120203565 A1) (“Hollin”). 
Regarding claim 6:
Stevens does not explicitly disclose wherein comparing the first plurality of longitudinal data profiles against the second plurality of longitudinal data profiles comprises comparing adherence data for the first and second plurality of longitudinal data profiles.
	However, Hollin analogous art of Stevens and the current application, teaches wherein comparing the first plurality of longitudinal data profiles against the second plurality of longitudinal data profiles comprises comparing adherence data for the first and second plurality of longitudinal data profiles (Paragraphs 0005, 0031; fig. 3 & related text).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Stevens’ teachings to include the function of comparing adherence data, as disclosed by Hollin, track patient treatments over time, or to answer specific business questions thereby enhancing users/doctors experience. 

Regarding claim 8: 
Stevens does not explicitly disclose wherein analyzing the generated longitudinal data profile comprises generating an output that identifies a cost differential between a patient who participates in the patient support program and a patient who does not participate in the patent support program.
however, Hollin analogous art of Stevens and the current application, teaches wherein analyzing the generated longitudinal data profile comprises generating an output that identifies a cost differential between a patient who participates in the patient support program and a patient who does not participate in the patent support program (Paragraphs 0005, 0031; fig. 3 & related text).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify Stevens’ teachings to include the function of generating an output data, as disclosed by Hollin, track patient treatments over time, or to answer specific business questions thereby enhancing users/doctors experience. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        06/17/2022